DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 7, the prior art of record, specifically Wada et al. (US Patent #7,890,830) teaches a mobile terminal testing device for testing a mobile terminal, which is a device under test, comprising: a signal generator that generates a test signal (Claim 3).  
 	Kawabata et al. (US 2012/0176143) teaches reception sensitivity test execution means for executing a test of calculating reception sensitivity by repeating transmission and reception of the test signal from the signal generator to the device under test (Claim 15). Also, see Kurosawa (US 2009/0204357, Paragraphs [0036 and 0093)).  
 	Jaliwala et al. (US 2004/0128054) teaches wherein the reception sensitivity test execution means includes test condition setting means for setting a predetermined error tolerance level (EL) (Paragraph [0058]).  
 	Morita (US 2016/0057794) teaches throughput measurement means for measuring a throughput related to reception capacity of the mobile terminal for each transmission and reception (Paragraph [0150]).  
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach output level setting means for setting an output level of the test 
Dependent claims 2-6 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda et al. (US Patent #5,528,156), Talbot (US Patent #5,959,458), Ives et al. (US 2007/0098059), Viss (US 2007/0197169), Kurosawa (US 2009/0027135), Gregg et al. (US 2012/0231745), Gregg et al. (US 2012/0231744), Arcidiacono et al. (US 2016/0156408), Bradley (US Patent #9,768,892), Waelchli (US 2019/0025372), Murao (US 2019/0369158), Vedagarbha et al. (US 2020/0025799), Pelov (US 2020/0125901), Olgaard et al. (US 2020/0228434), and Teyssier (US 2021/0132141).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132